Blandford, J.
Where land was conveyed in fee simple to a woman and her children, this was riot a trust estate, and the chancellor could not, upon application by the woman, for herself and minor children, and upon the appointment of a guardian ad litem, pass an order at chambers authorizing the sale of the 'land and reinvestment of the fund; and where the children sought to follow and claim certain funds as the proceeds of such sale and as being trust funds, there was no error *240in rejecting from evidence the application and the order for the sale and reinvestment, and parol testimony as to what was done with the money. The decree in vacation ordering the sale was void, and the title of the children was not vested thereby. Rogers et al. vs. Griffin et al. (present term).
Twiggs & Verdery, for plaintiff in error.
T. H. Potter; Hines & Rogers ; J. J. Jones; Livingston & Harrington ; Cain & Polhill, for defendants.
Judgment affirmed.